755 N.W.2d 645 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Idris Quentill WILKES, Defendant-Appellant.
Docket No. 136727. COA No. 285117.
Supreme Court of Michigan.
September 22, 2008.
On order of the Court, the application for leave to appeal the June 5, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*646 MARILYN J. KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).